     Case 2:20-cv-01073-ODW-MAA Document 10 Filed 04/08/20 Page 1 of 2 Page ID #:25



1
      Todd M. Friedman (216752)
2     Adrian R. Bacon (280332)
      Law Offices of Todd M. Friedman, P.C.
3
      21550 Oxnard St., Suite 780
4     Woodland Hills, CA 91367
5
      Phone: 877-206-4741
      Fax: 866-633-0228
6     tfriedman@toddflaw.com
7     abacon@toddflaw.com
      Attorneys for Plaintiff
8

9                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                                       )
         MELISSA MEYER, individually                     )
12
        and on behalf of all others similarly            )         Case No.:
13      situated,                                        )         2:20-cv-01073-ODW-MAA
        Plaintiff,                                       )
14
        vs.                                                    NOTICE OF SETTLEMENT
                                                         )
        J DAVID TAX LAW LLC; DOES                              AS TO INDIVIDUAL CLAIMS
15                                                       )
        1 through 10, inclusive,                               ONLY
16                                                       )
        Defendant(s).                                    )
17
                                                         )
18                                                       )
19
            NOW COME THE PLAINTIFF by and through their attorney to
20
      respectfully notify this Honorable Court that this case has settled as to individual
21
      claims only. Plaintiff requests that this Honorable Court vacate all pending
22
      hearing dates and allow sixty (60) days with which to file dispositive
23
      documentation. This Court shall retain jurisdiction over this matter until fully
24
      resolved.
25
      Dated: April 8, 2020            Law Offices of Todd M. Friedman, P.C.
26
                                                             By: s/ Adrian R. Bacon
27
                                                              Adrian R. Bacon, Esq.
28




                                        Notice of Settlement - 1
     Case 2:20-cv-01073-ODW-MAA Document 10 Filed 04/08/20 Page 2 of 2 Page ID #:26



1
                          CERTIFICATE OF SERVICE
2

3     Filed electronically on April 8, 2020, with:
4
      United States District Court CM/ECF system
5

6
      Notification sent electronically on April 8, 2020 to:

7     To the Honorable Court, all parties and their Counsel of Record
8

9
                                                          By: s/ Adrian R. Bacon
10                                                         Adrian R. Bacon, Esq.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Settlement - 2
